ORDER

PER CURIAM.
Jacob West (Movant) appeals the judgment denying his Rule 24.035 motion for postconviction relief. Movant contends the trial court clearly erred in denying his motion without an evidentiary hearing because the record did not refute his claim that he pleaded guilty to first-degree assault and armed criminal action unknowingly and involuntarily as a result of counsel’s failure to advise him that at trial the jury would be instructed on the lesser included offense of second-degree assault.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).